UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-149446 VOICE ASSIST, INC. (Exact name of registrant as specified in its charter) Nevada 26-1929199 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 South Pointe Dr., Suite 100, Lake Forest, CA (Address of principal executive offices) (Zip Code) (949) 655-1677 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 402 West Broadway, Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on May 14, 2011, was 27,395,000 shares. PART I FINANCIAL INFORMATION Item 1. Financial Statements. VOICE ASSIST, INC. CONDENSED BALANCE SHEETS March 31 December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable Deferred Customer Activation Costs Prepaid Expenses Total Current Assets Property & Equipment, Net Software Development, Net OTHER ASSETS Other Assets Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable Accrued Expenses Deferred Revenue Current Portion - L/T Loans Payable Loans Payable - Related Parties Total Current Liabilities NON CURRENT LIABILITIES L/T Portion Loans Payable - - Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value, 10,000,000 shares authorized, 2,000,000 and 2,000,000 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Common stock, $0.001 par value, 100,000,000 shares authorized, 27,370,000 and 26,600,000 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional Paid in Capital Shares to be Issued Retained Earnings ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 1 VOICE ASSIST, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, OPERATING REVENUES Telephony Services $ $ Other Income - Total Revenues OPERATING EXPENSES Direct Cost of Services Other Costs Total Direct Cost of Services Legal and Professional Selling, General and Administrative Selling, General and Administrative - Related Parties - Advertising and Marketing Depreciation and Amortization Total Operating Expenses Net Income (Loss) from Operations ) OTHER INCOME AND (EXPENSE) Interest Expense ) ) Other Income (Expense) 0 Total Other Income (Expense) ) ) Net (Loss) before Income Taxes ) ) Income Tax Expense ) ) NET (LOSS) $ ) $ ) Weighted Average Shares Earnings Per Share $ ) $ ) The accompanying notes are an integral part of these financial statements. 2 VOICE ASSIST, INC. CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31 Operating Activities Net (Loss) $ ) $ ) Adjustments to reconcile from Net Loss to net cash provided by (used in) operating activities: Depreciation and amortization Shares Issued for Services - Stock Option Amortization Changes in operating assets and liabilities Accounts Receivable ) - Deferred Customer Activation Costs Prepaid Expense ) ) Accounts Payable ) Accounts Payable, Related Party - Bank Overdraft - Accrued Expenses ) Accrued Interest Payable - Deferred Customer Activation Fees ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities Acquisition and development of software assets ) (0
